           Case 1:18-cv-11642-VM-DCF Document 159 Filed 07/22/20 Page 1 of 3


FELICELLO                                                             Michael James Maloney*
                                                                                     Partner
                                                                                                                       Felicello Law P.C.
                                                                                                             1140 Avenue of the Americas
                                                                                                                                9th Floor
                                                                                                                     New York, NY 10036


                                                                                                                  Tel. +1 (646) 564-3510
                                                                                                             mmaloney@felicellolaw.com




                                                      July 22, 2020

 VIA ECF

 Hon. Victor Marrero
 Hon. Magistrate Judge Debra Freeman
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

 Re:        Baliga, et al. v. Link Motion Inc., et al., Case No. 1:18-cv-11642 (the “Action”)


 Dear Judge Marrero and Judge Freeman:

         This firm represents Vincent Wenyong Shi (“Mr. Shi”) in the above-referenced Action. I
 write to respond to the letter of July 17, 2020 from Robert W. Seiden (the “Receiver”), the Court-
 appointed receiver for nominal defendant Link Motion Inc. (“LKM”). In his letter and notations
 to the attached exhibits, the Receiver falsely claims that Mr. Shi “stole[]” U.S.$88 million from
 subsidiaries operated by LKM in the People’s Republic of China (the “PRC”).1 For the reasons set
 forth below, the “facts” alleged by the Receiver are false and the Receiver’s letter should be
 stricken and disregarded.

         First, despite the Receiver’s assertions to the contrary, Mr. Shi never receved, used, or
 benefited from any of the funds identified in the Receiver’s letter. Indeed, Mr. Shi was never a
 signatory on the accounts identified by the Receiver. It appears that Mr. Zemin Xu, in his capacity
 as legal representative of the entities in question, had signatory power over those accounts. Further,
 upon review of the identified transactions, it is Mr. Shi’s understanding that each of the transfers
 identified in the bank statements provided by the Receiver were made for the legitimate corporate
 purpose of repaying a loan from China Merchants Bank to LKM (the “CMB Loan”) and secured
 by asset of LKM. A copy of the loan agreement, dated May 2, 2018, is annexed hereto as Exhibit
 1. The CMB Loan was duly authorized action of LKM undertaken for the purpose of refinancing
 an existing obligation. Annexed hereto as Exhibit 2 is true and correct copy of a press release
 regarding the purpose of the CMB Loan.

         The CMB Loan was due to be repaid in May 2019 in U.S. dollars. (See Ex. 1). Attached
 hereto as Exhibit 3 is a true and correct copy of an email from CMB demanding repayment of the
 CMB Loan by LKM, along with a translation. Because the CMB Loan was secured by assets of

 1
     Mr. Shi reserves the right to challenge the translations submitted by the Receiver.


                                                                                           *Admitted to practice law in New York
       Case 1:18-cv-11642-VM-DCF Document 159 Filed 07/22/20 Page 2 of 3
Hon. Victor Marrero
Hon. Debra Freeman
July 22, 2020
Page 2 of 3


LKM, the failure of LKM to repay the loan in 2019 would have resulted in disastrous consequences
for LKM, including but not limited to the attachment of LKM assets pledged as security for the
loan, the issuance of freezing orders, and/or the commencement of legal proceedings in the PRC
or elsewhere. It appears that Mr. Zemin Xu made the appropriate transfers necessary to repay in
full the CMB Loan. The Receiver obviously has access to LKM’s files but has selectively
submitted only part of the relevant records in order to falsely accuse Mr. Shi.

        Second, the Receiver’s recitation of the procedural history of this case is flawed and one-
sided. The Receiver makes numerous references to the Court’s Receivership Order entered on
February 1, 2019 (ECF Dkt. No. 26) and the Receiver’s March 2019 application for an Order of
contempt against Mr. Shi. The application for an order of contempt was duly denied because the
Receiver never served Mr. Shi with process. (ECF Dkt. No. 64). The time to reargue or appeal the
Court’s decision vacating the order of contempt has long passed and there is no basis in law or fact
to dispute the Court’s rulings on that issue. Simply put, the Receiver’s insinuations that Mr. Shi is
somehow subverting an order of this Court are scurrilous. Plaintiff’s motion for leave to serve Mr.
Shi by alternative means remains sub judice. In good faith, Mr. Shi has advised the Court that he
would be willing to accept service so long as such acceptance is on terms that will not prejudice
Mr. Shi (e.g., requiring the Receiver to cause LKM to comply with its indemnification obligations
to Mr. Shi). (See ECF Dkt. No. 145, 145-1). The Court has not yet ruled on that motion. Mr. Shi
deserves an opportunity to defend himself against the false claims asserted by the Plaintiff and the
Receiver.

        Third, the legal entity Beijing NQ Mobile Technology Limited (“Beijing NQ”), referred to
in the Receiver’s letter, is nothing more than another operating subsidiary of LKM. Like NQ
Mobile (Beijing) Co., Ltd., LKM’s wholly foreign owned entity (the “WFOE”), Mr. Zemin Xu
was the duly appointed legal representative of Beijing NQ. Because he was not the legal
representative of record, Mr. Shi never had signatory authority over any account belonging to
Beijing NQ or the WFOE. It appears from the materials submitted by the Receiver that Mr. Zemin
Xu controlled that account. Mr. Zemin Xu’s declaration dated May 29, 2020, (ECF Dkt. No. 157),
states that he acted independently of Mr. Shi. The Receiver’s assertions otherwise are mere
speculation contradicted by the written record and sworn statements.

        Fourth, the Receiver’s description of the actions of his agent, Mr. Lilin Guo, are inaccurate
and omit relevant facts. As set forth in Mr. Zemin Xu’s declaration and the declaration of Mr. Hua
Jingyuan, (ECF Dkt. Nos. 155 ¶¶ 49-68), Mr. Guo falsified signatures and other papers in order to
substitute himself as the legal representative of the WFOE in the place and stead of Mr. Zemin Xu,
and thereby assert control over that entity. Upon learning of the obvious forgeries by Mr. Guo,
Mr. Xu commenced legal proceedings against Mr. Guo. Ultimately, the Beijing Haidian District
People’s Court found that Mr. Guo had, in fact, forged Mr. Xu’s signature but that the forgery
would be overlooked because the Mr. Guo had been duly appointed by the board of directors as
the legal representative of the WFOE. Thus, the legal proceedings commenced by Mr. Xu were
nothing more than the action of a corporate officer seeking a judicial ruling as to the validity of
action taken by Mr. Guo based on obviously forged corporate documents and the identity of the
person who can act as the legal representative of the WFOE and, therefore, is responsible for the
       Case 1:18-cv-11642-VM-DCF Document 159 Filed 07/22/20 Page 3 of 3
Hon. Victor Marrero
Hon. Debra Freeman
July 22, 2020
Page 3 of 3


legal obligations that accompany that role. Mr. Shi was never a party to any of those legal
proceedings, never sought to be appointed as the legal representative of the WFOE, and Mr. Xu’s
sworn statement confirms as much.

        Finally, the Court should strike and disregard the Receiver’s letter. In addition to the
“threshold matters” now before Judge Freeman, there is also now pending before Judge Freeman
the motion of China AI Capital Ltd. to intervene as of right and to discharge the Receiver on the
grounds that, inter alia, the derivative claims underlying the Receiver’s appointment must be
dismissed because of the Plaintiff’s utter lack of standing and the Receiver’s lack of independence
as a result of his indirect economic interest in Plaintiff’s derivative claims. Mr. Shi respectfully
submits that the submission of the Receiver’s letter now, after the pending motions have been fully
briefed and are sub judice, in combination with the clear bias evidenced in and the omission of
relevant facts from the Receiver’s letter, demonstrates that the true purpose of the Receiver’s letter
was to submit an impermissible supplemental sur-reply in further opposition to the motions. The
Court should not permit such underhanded tactics. Accordingly, Mr. Shi respectfully requests that
the Court strike and disregard the Receiver’s letter of July 17, 2020.

                                                      Respectfully submitted,

                                                      /s/ Michael James Maloney

                                                      Michael James Maloney

cc:     All counsel of record (via ECF)
